               IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION



UNITED STATES OF AMERICA

v.                                              CASES NO. 4:13cr10-RH/CAS
                                                          4:18cv43-RH/CAS
KIMBERLY D. WATSON,

             Defendant.

__________________________________/


              ORDER DENYING THE MOTION TO RECUSE,
                 DENYING THE § 2255 MOTION, AND
             DENYING A CERTIFICATE OF APPEALABILITY


      The defendant Kimberly D. Watson moved under 28 U.S.C. § 2255 for relief

from her judgment of conviction. The magistrate judge entered a report and

recommendation concluding the motion should be denied. ECF No. 246. Ms.

Watson filed objections, ECF No. 247, and a motion to recuse both the magistrate

judge and me, ECF No. 248. I have reviewed de novo the motion to recuse and the

issues raised by the objections.

      The motion to recuse is based entirely on rulings in this case. Under the

statute governing recusal, 28 U.S.C. § 455, bias requiring recusal “must arise from

an extrajudicial source, except in the rare case ‘where such pervasive bias and

Cases No. 4:13cr10-RH-CAS and 4:18cv43-RH-CAS
prejudice is shown by otherwise judicial conduct as would constitute bias against a

party.’ ” Giles v. Garwood, 853 F.2d 876, 878 (11th Cir. 1988) (quoting Davis v.

Bd. of Sch. Comm’rs, 517 F.2d 1044, 1051 (5th Cir.1975)). Unless a defendant can

show pervasive bias, “a judge’s rulings in the same or a related case are not a

sufficient basis for recusal.” Bolin v. Story, 225 F.3d 1234, 1239 (11th Cir. 2000).

      Ms. Watson asserts some of my rulings were wrong. I believe the rulings

were correct, but either way, the rulings are not a basis for recusal.

      On the merits, this order accepts the report and recommendation, adopts it as

the court’s opinion, and denies the § 2255 motion.

      A defendant may appeal the denial of a § 2255 motion only if the district

court or court of appeals issues a certificate of appealability. Under 28 U.S.C.

§ 2253(c)(2), a certificate of appealability may issue “only if the applicant has

made a substantial showing of the denial of a constitutional right.” Miller-El v.

Cockrell, 537 U.S. 322, 335-38 (2003); Slack v. McDaniel, 529 U.S. 473, 483-84

(2000); Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983); see also Williams v.

Taylor, 529 U.S. 362, 402-13 (2000) (setting out the standards applicable to a

§ 2254 petition on the merits). As the Court said in Slack:

          To obtain a COA under § 2253(c), a habeas prisoner must
          make a substantial showing of the denial of a constitutional
          right, a demonstration that, under Barefoot, includes
          showing that reasonable jurists could debate whether (or, for
          that matter, agree that) the petition should have been
          resolved in a different manner or that the issues presented
Cases No. 4:13cr10-RH-CAS and 4:18cv43-RH-CAS
          were “adequate to deserve encouragement to proceed
          further.”

529 U.S. at 483-84 (quoting Barefoot, 463 U.S. at 893 n.4). Further, in order to

obtain a certificate of appealability when dismissal is based on procedural grounds,

a petitioner must show, “at least, that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and

that jurists of reason would find it debatable whether the district court was correct

in its procedural ruling.” Id. at 484.

      Ms. Watson has not made the required showing. This order thus denies a

certificate of appealability.

      IT IS ORDERED:

      1. The motion to recuse, ECF No. 248, is denied.

      2. The report and recommendation, ECF No. 246, is accepted and adopted as

the court’s opinion.

      3. The § 2255 motion, ECF No. 232, is denied.

      4. The clerk must enter a judgment.

      5. The clerk must close No. 4:18cv43.

      6. A certificate of appealability is denied.

      SO ORDERED on March 22, 2020.

                                                s/Robert L. Hinkle
                                                United States District Judge

Cases No. 4:13cr10-RH-CAS and 4:18cv43-RH-CAS
